DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status:
Claims 2-3, 6-7, 12, and 16 have been canceled
Claims 1, 4-5, 8-11, 13-15, and 17-20 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1, 4, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2005/0251031 to “Smith”, in view of U.S. Patent Application Publication No. 2010/0256480 to Bottomley et al. “Bottomley”, further in view of U.S. Patent Application Publication No. 20120146667 to Syms et al. “Syms”, and further in view of U.S. Patent Application Publication No. 2006/0264049 to “Ittel”.

Regarding claim 1, Smith discloses an omnidirectional magnetic resonance imaging ("MRI") resonant marker (device that includes an RF antenna which detects MR signals generated in both the subject and the device itself in response to the radio frequency field created by an RF source, wherein the signals detected by the device antenna are sent for imaging and tracker, Paragraph 0034), comprising: 
a) a capacitor (dielectric material where the capacitance can be changed, Paragraph 0012; “dielectric materials to construct components and circuits that can be used to tune a circuit of the intravascular device or to match impedances”, Paragraph 0038); 
b) a conductor formed into a conductor coil (“conductive coil”, Paragraph 0040; “braid strands, Fig. 11c, Ref. 976, form the conductors that are connected to antenna”, Paragraphs 0079-0080; Fig. 11c), the conductor coil operably coupled to the capacitor (dielectric layer coupled to conductor, wherein conductor is coupled to the conductive coil via a connector, Paragraph 0040), 

wherein the conductor coil comprises a double helix configuration around the medical device (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration around catheter wall, Ref. 972; Paragraphs 0079-0080), 
and wherein the capacitor and the conductor coil are formed from a flexible circuit laminate (Paragraph 0085, 0087) [Smith discloses the capacitor is formed from the flexible inner and outer walls of the catheter with a dielectric layer in between (Paragraph 0087), wherein the conductor coil could also be formed on top of the outer catheter wall or integral with the catheter wall (Paragraph 0085).  Using broadest reasonable interpretation, the layers consisting of the coil and tunable capacitor reads on a flexible laminate].
However, Smith does not explicitly disclose the double helix is constructed and arranged such that at least one portion of the conductor coil is perpendicular to a magnetic resonance field and another portion is parallel to the magnetic resonance field,
Bottomley teaches a similar MRI antenna (Abstract) that is formed around a catheter (“catheter antenna”, Paragraph 0116).  As seen in Figure 2, and additionally in Fig. 7a, Bottomley teaches the catheter antenna (Fig. 2, Ref. 200; Fig. 7a) is operatively associated with a MR scanner (Fig. 2, Ref. 120), where the long axis of the catheter antenna is generally aligned with the main magnetic field B0 (See the label for B0, with arrow indicating field directionality in Fig. 2 and 7a; Paragraphs 0116, 0136), since the specimen is generally aligned with the main magnetic field (Paragraph 0112).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the conductor coil in a double helix configuration of Smith would be arranged such that at least one portion of the conductor coil is perpendicular to a magnetic resonance field and another portion is parallel to the magnetic resonance field, as taught by Bottomley, since in use, the long axis of the catheter antenna (conductor coil) is generally aligned with the main magnetic field B0, since the specimen is generally aligned with the main magnetic field (Bottomley, Paragraphs 0112, 0116).  Therefore, since the long axis of the conductor coil of Smith would be aligned with B0, then a portion of the conductor coil that includes a double helix configuration would be perpendicular to B0, while another portion with be parallel to B0 (See annotated Fig. 11c of Smith below).  

    PNG
    media_image1.png
    573
    998
    media_image1.png
    Greyscale

However, Smith in view of Bottomley do not disclose where the capacitor is tuned by chemical modification.
Syms teaches in a similar field of endeavor of a radiofrequency detector coils (Paragraph 0006) especially for magnetic resonance imaging and monitoring systems (Paragraph 0001) that may be applied to a catheter-based probe (Paragraph 0026), that includes two capacitors (Paragraph 0006, 0028) used for matching and tuning the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith's invention, in view of Bottomley, wherein capacitor is tuned by laser trimming, as taught by Syms, in order to prevent shorting of the capacitor that can be found in mechanical tuning or trimming, since small slivers of metal tracking between the closely spaced conductors (Syms, Paragraph 0072).
However, Syms does not directly link laser trimming of the capacitor as tuning by chemical modification.
Ittel teaches in a relevant field of endeavor of printable circuits and antennae for electromagnetic radiation (Paragraph 0110), wherein tuning of the capacitor by laser trimming involves chemical modification (Paragraph 0060).  Ittel teaches laser trimming of the impedance of capacitor dielectric layers can be modified by chemically modifying the dielectric constant of the active layer through the use of a modifier for the dielectric layer (See Ittel, Paragraph 0060).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Bottomley, and Syms wherein laser trimming of the capacitor includes tuning by chemical modification, as taught by Ittel, in order to provide a method of tuning that does not require aggressive materials or chemicals and can be used for printed circuits (Ittel, Paragraphs 0058-60).

Regarding claim 4, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 1 above, including a capacitor tuned by chemical modification.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Bottomley, Syms, and Ittel, wherein the apparatus contains an outer sealant layer disposed over the tunable capacitor and the conductor coil, as further taught by Syms, in order to hold the components in place on the catheter (Syms, Paragraph 0059).

Regarding claim 8, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 1, above.
Smith further discloses an insulating layer comprising one side of the conductor.  Smith teaches the strands of the coil are electrically insulated from each other (“the braid strands to be electrically insulated from one another”, Paragraph 0079).  This reads on one side of the coil comprising an insulating layer.  

Regarding claim 9, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 1, above, including a capacitor tuned by chemical modification.
Smith further discloses wherein the capacitor is integral with the conductor coil (Paragraphs 0085, 0087).  Smith discloses in an antenna coil (Paragraph 0079) that reads on a conductor coil where the coil is a two-strand braid (Fig. 11a, 11c) that wraps around the length of a catheter (Paragraph 0079), and wherein the conductor coil could be formed on top of the outer catheter wall or integral with the catheter wall (Paragraph 0085).  Additionally, the inner and outer walls of the catheter are part of a tunable capacitor (Paragraph 0087).  Therefore, this reads on the tunable capacitor and coil are integral with each other, since both the conductor coil and the capacitor can be integrated into the catheter wall.  

Regarding claim 10, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 1 above.
As disclosed in claim 1 rejection above, Smith discloses the medical device is a catheter (“Device 150 may be a guide wire, a catheter, an ablation device or a similar recanalization device.  Device 150 includes an RF antenna…”, Paragraph 0034; “catheter”, Paragraph 0079).

Regarding claim 11, Smith discloses an omnidirectional MRI resonant marker (device that includes an RF antenna which detects MR signals generated in both the subject and the device itself in response to the radio frequency field created by an RF source, wherein the signals detected by the device antenna are sent for imaging and tracker, Paragraph 0034), comprising:
a) a tunable capacitor (dielectric material where the capacitance can be changed, Paragraph 0012; “dielectric materials to construct components and circuits that can be used to tune a circuit of the intravascular device or to match impedances”, Paragraph 0038); and 
b) a conductor coil (“conductive coil”, Paragraph 0040; “braid strands, Fig. 11c, Ref. 976, form the conductors that are connected to antenna”, Paragraphs 0079-0080; Fig. 11c) comprising a double helix configuration (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration; Paragraphs 0079-0080), and operably coupled to the tunable capacitor (dielectric layer coupled to conductor, wherein conductor is coupled to the conductive coil via a connector, Paragraph 0040), wherein the double helix configuration is constructed and arranged for placement around a catheter (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration around catheter wall, Ref. 972; Paragraphs 0079-0080).
However, Smith does not explicitly disclose wherein at least one portion of the conductor coil is perpendicular to a magnetic resonance field and another portion is parallel to the magnetic resonance field.  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the conductor coil in a double helix configuration of Smith would be arranged such that at least one portion of the conductor coil is perpendicular to a magnetic resonance field and another portion is parallel to the magnetic resonance field, as taught by Bottomley, since in use, the long axis of the catheter antenna (conductor coil) is generally aligned with the main magnetic field B0, since the specimen is generally aligned with the main magnetic field (Bottomley, Paragraphs 0112, 0116).  Therefore, since the long axis of the conductor coil of Smith would be aligned with B0, then a portion of the conductor coil that includes a double helix configuration would be perpendicular to B0, while another portion with be parallel to B0 (See annotated Fig. 11c of Smith in the claim 1 rejection above).  
However, Smith, in view of Bottomley, do not disclose wherein the tunable capacitor is configured to be tunable by chemical modification of the tunable capacitor.
Syms teaches the capacitors can be tuned by laser trimming instead of mechanical trimming (Paragraph 0072).  This is similar to what is disclosed in the instant specification (P057).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith's invention, in view of Bottomley, wherein capacitor is tuned by laser trimming, as taught by Syms, in order to prevent 
However, Syms does not directly link laser trimming of the capacitor as tuning by chemical modification.
Ittel teaches tuning of the capacitor by laser trimming involves chemical modification (Paragraph 0060).  Ittel teaches laser trimming of the impedance of capacitor dielectric layers can be modified by chemically modifying the dielectric constant of the active layer through the use of a modifier for the dielectric layer (See Ittel, Paragraph 0060).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Bottomley, and Syms wherein laser trimming of the capacitor includes tuning by chemical modification, as taught by Ittel, in order to provide a method of tuning that does not require aggressive materials or chemicals and can be used for printed circuits (Ittel, Paragraphs 0058-60).

	Regarding claim 13, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 11 above.
	Smith further discloses wherein the conductor coil is constructed and arranged to be disposed within a wall of the catheter.  Smith discloses the braid strands of the coil can be embedded in the wall of the catheter or they can be formed integrally (“wide variety of catheters are braided with material that forms an exterior, an interior, or is integrally formed with the walls of a catheter”, Paragraph 0079, “the braid strands can be embedded in the wall of the sheaths and catheters to which they are connected, or they can be formed integrally there with”, Paragraph 0085).

Regarding claim 14, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 11 above, including a tunable capacitor.
Syms further teaches the coil assembly (Fig. 4a and 4b), which includes the coil (Ref. 12) and the tunable capacitors (“connector pads for tunable capacitors”, Ref. 16, 18, 20, 22), is placed in a shrink-wrap sleeve (Paragraph 0059), which reads on an outer sealant layer.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Bottomley, Syms, and Ittel, wherein the apparatus contains an outer sealant layer disposed over the tunable capacitor and the conductor coil, as further taught by Syms, in order to hold the components in place on the catheter (Syms, Paragraph 0059).
Regarding claim 17, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 11 above.
Syms further teaches wherein the modification of the tunable capacitor is removal of a portion of the capacitor (Paragraph 0067).  As per the specification of the instant application, removal or elimination of a portion of the capacitor may also be referred to as “trimming” (Specification, Paragraph 062).  Syms discloses matching and tuning of the circuit was carried out by mechanically trimming each of the matching and tuning capacitors (Paragraph 0067).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Bottomley, Syms, and Ittel, wherein the modification of the tunable capacitor is removal of a portion of the capacitor, as taught by Syms, in order to adjust the tuning range of the tunable capacitor.

Regarding claim 18, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 11 above.


Regarding claim 19, Smith discloses an omnidirectional MRI trackable catheter (device that includes an RF antenna which detects MR signals generated in both the subject and the device itself in response to the radio frequency field created by an RF source, wherein the signals detected by the device antenna are sent for imaging and tracker, Paragraph 0034; “Device 150 may be a guide wire, a catheter, an ablation device or a similar recanalization device.  Device 150 includes an RF antenna…”, Paragraph 0034), comprising:
a) a catheter body (See Fig. 11a, 11c, catheter wall, Ref. 972);
b) a conductor formed into a double helix conductor coil (“conductive coil”, Paragraph 0040; “braid strands, Fig. 11c, Ref. 976, form the conductors that are connected to antenna”, Paragraphs 0079-0080; See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration), wherein the conductor coil is wrapped around the catheter body (See Fig. 11c, braid strands, Ref. 974 and 976 forming a double helix configuration around catheter wall, Ref. 972; Paragraphs 0079-0080);
c) a tunable capacitor (dielectric material where the capacitance can be changed, Paragraph 0012; “dielectric materials to construct components and circuits that can be used to tune a circuit of the intravascular device or to match impedances”, Paragraph 0038) operably coupled to and integral with the conductor coil (dielectric layer coupled to conductor, wherein 
However, Smith does not explicitly disclose wherein at least one portion of the conductor coil is perpendicular to a magnetic resonance field and another portion is parallel to the magnetic resonance field.
Bottomley teaches a similar MRI antenna (Abstract) that is formed around a catheter (“catheter antenna”, Paragraph 0116).  As seen in Figure 2, and additionally in Fig. 7a, Bottomley teaches the catheter antenna (Fig. 2, Ref. 200; Fig. 7a) is operatively associated with a MR scanner (Fig. 2, Ref. 120), where the long axis of the catheter antenna is generally aligned with the main magnetic field B0 (See the label for B0, with arrow indicating field directionality in Fig. 2 and 7a; Paragraphs 0116, 0136), since the specimen is generally aligned with the main magnetic field (Paragraph 0112).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the conductor coil in a double helix configuration of Smith would be arranged such that at least one portion of the conductor coil is perpendicular to a magnetic resonance field and another portion is parallel to the magnetic 
However, Smith, in view of Bottomley, do not disclose wherein the tunable capacitor is constructed and arranged to be tunable by chemical modification of the tunable capacitor.
Syms teaches the capacitors are constructed to be tuned by laser trimming instead of mechanical trimming (Paragraph 0072).  This is similar to what is disclosed in the instant specification (P057).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith's invention, in view of Bottomley, wherein the tunable capacitor is constructed and arranged to be tuned by laser trimming, as taught by Syms, in order to prevent shorting of the capacitor that can be found in mechanical tuning or trimming, since small slivers of metal tracking between the closely spaced conductors (Syms, Paragraph 0072).
However, Syms does not directly link laser trimming of the capacitor as tuning by chemical modification.
Ittel teaches tuning of the capacitor by laser trimming involves chemical modification (Paragraph 0060).  Ittel teaches laser trimming of the impedance of capacitor dielectric layers can be modified by chemically modifying the dielectric constant of the active layer through the use of a modifier for the dielectric layer (See Ittel, Paragraph 0060).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, 

Regarding claim 20, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 19 above.
Syms further teaches the coil assembly (Fig. 4a and 4b), which includes the coil (Ref. 12) and the tunable capacitors (“connector pads for tunable capacitors”, Ref. 16, 18, 20, 22), is placed in a shrink-wrap sleeve (Paragraph 0059), which reads on an outer sealant layer.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Smith, Bottomley, Syms, and Ittel, wherein the apparatus contains an outer sealant layer disposed over the tunable capacitor and the conductor coil, as further taught by Syms, in order to hold the components in place on the catheter (Syms, Paragraph 0059).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Bottomley, further in view of Syms, further in view of Ittel, and further in view of U.S. Patent No. 8082021 to Hyde et al. “Hyde”.

Regarding claim 5, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 1, above, including a capacitor tuned by chemical modification.
However, modifications of Smith, Bottomley, Syms, and Ittel do not disclose a resistor operably coupled to the capacitor and the conductor coil.
Hyde teaches a tuned resonant circuit that is utilized at the end of a catheter to make it visible by MRI during an interventional procedure (Col. 4, lines 17-34) and includes a resistor 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Smith, Bottomley, Syms, and Ittel, wherein the apparatus comprises a resistor operably coupled to the capacitor and the conductor coil, as taught by Hyde, in order to detune the resonant circuit by changing the value of the resistor (based upon pressure) and changing the resonant frequency of the circuit to create a “non-masking effect” to better identify the catheter in MRI imaging (Col. 4, lines 35-65).

Regarding claim 15, the modifications of Smith, Bottomley, Syms, and Ittel disclose all the features of claim 11 above, including a tunable capacitor and conductor coil.  
However, the modifications of Smith, Bottomley, Syms, and Ittel do not disclose wherein a resistor is operably coupled to the tunable capacitor and the conductor coil.
Hyde teaches a tuned resonant circuit that is utilized at the end of a catheter to make it visible by MRI during an interventional procedure (Col. 4, lines 17-34) and includes a resistor (“pressure sensitive resistor”, Col. 4, lines 23; Fig. 3A, Ref. 305) operably coupled to a tunable capacitor (Fig. 3A, Ref. 304) and the conductor coil (Fig. 3A, Ref. 303).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Smith, Bottomley, Syms, and Ittel, wherein the apparatus comprises a resistor operably coupled to the tunable capacitor and the conductor coil, as taught by Hyde, in order to detune the resonant circuit by changing the value of the resistor (based upon pressure) and changing the resonant .

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-5, 8-11, and 13-20 have been considered but are moot because the arguments do not apply to any of the combinations of references being used in the current rejection, except for Applicant’s argument that none of the cited prior art teaches a double helix (See Arguments, Page 7).  The examiner respectfully disagrees.  The Applicant’s arguments regarding a conductor formed into a double helix conductor coil primarily focuses on prior art to Tully in the previous office action filed on 06/25/2020, which is no longer used due to Applicant’s amendments that necessitated a new grounds of rejection.  However, the examiner contends that Tully was not relied on to disclose the double helix configuration of the conductor coil.  Smith was used to disclose the double helix configuration of the conductor coil.  As stated in the claim 1 rejection for the previous office action:
“Regarding claim 1, Smith discloses…wherein the conductor coil comprises a double helix configuration (see Fig. 11a, 11c, conductor coil formed from braid strand Ref. 974, 976) around the medical device (see Fig. 11a, 11c, coil strands wrapped around catheter wall, Ref. 972)”.
Therefore, Smith does disclose the double helix configuration of the conductor coil and is used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793